                    Case 1:19-mj-05559-UA Document 21 Filed 07/22/20 Page 1 of 1

                DISMISSAL of COMPLAINT or REMOVAL PROCEEDINGS
                                                      United States District Court
                                                     Southern District of New York




Mag. Dkt. No. 19 Mag. 5559                                                       Date   7/21/20
     USAO No. 2019R00009

The Government respectfully requests the Court to dismiss without prejudice the

 ✔      Complaint                  Removal Proceedings in


United States v.      Edwin DeLeon Batista

The Complaint/Rule 40 Affidavit was filed on                  June 11, 2019

 ✔    U.S. Marshals please withdraw warrant




                                                                   CECILIA VOGEL Digitally signed by CECILIA VOGEL
                                                                                 Date: 2020.07.21 10:10:17 -04'00'

                                                                          ASSIST ANT UNIT ED ST AT ES AT T ORNEY
                                                                            (handwritten or digital signature)



                                                                            (print name if signature handwritten)
SO ORDERED:

DAT E: 07/22/2020

                                                                   s/ Barbara C. Moses
                                                                          UNIT ED ST AT ES MAGIST RAT E J UDGE




Distribution: Court; U.S. Marshals; Pretrial Services; AUSA                                                      2020.07.13
